Electronically Filed
                                                          Supreme Court
                                                          SCWC-29851
                                                          24-MAY-2013
                                                          11:11 AM




                               SCWC-29851

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       FRANCISCO ABADILLA, JR., Respondent/Plaintiff-Appellant,

                                  vs.

            SANFORD IWATA, Petitioner/Defendant-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (ICA NO. 29851; CIVIL NO. 07-1-36)

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on April

12, 2013 by Petitioner/Defendant-Appellee Sanford Iwata is hereby

accepted.

            IT IS FURTHER ORDERED, that no oral argument will be

held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:    Honolulu, Hawai#i, May 24, 2013.

Gregory K. Markham,               /s/ Mark E. Recktenwald
Keith K. Kato,
for petitioner                    /s/ Paula A. Nakayama

Steven K. Hisaka,                 /s/ Simeon R. Acoba, Jr.
for respondent
                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack




                                  2